REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 11/8/2021.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20050195480 of Brown et al and US 20120104279 of Reuss et al.

Regarding Claim 1, Brown teaches a segmented birefringent chromatic beam shaping device comprising: - a pupil and - at least three birefringent chromatic segments arranged side by side in the pupil; - wherein birefringent and chromatic properties of the beam shaping device are invariant over each birefringent chromatic segment of the at least three birefringent chromatic segments, - wherein at least two of the at least three birefringent chromatic segments are (m + r)k waveplates at a second design wavelength, m being an integer greater than 0, and r being in a range from 0.4 to 

But none of them teaches that wherein the at least three birefringent chromatic segments are (n+s)λ waveplates at a first design wavelength, n being an integer greater 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a segmented birefringent chromatic beam shaping device further comprising:
wherein the at least three birefringent chromatic segments are (n+s)λ waveplates at a first design wavelength, n being an integer greater than 0, and s being in a range from -0.1 to 0.1, wherein n is identical or not identical with all of the at least three birefringent chromatic segments,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-19 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872